This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 vs.                                                                         No. 31,838

 5 CHRISTOPHER BOUDREAUX,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Denise Barela Shepherd, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Jacqueline L. Cooper, Chief Public Defender
13   Santa Fe, MM
14   Vicki W. Zelle, Assistant Appellate Defender
15   Albuquerque, NM

16 for Appellant


17                                 MEMORANDUM OPINION

18 GARCIA, Judge.
 1        Defendant appeals his conviction of aggravated DWI for a willful refusal to

 2 submit to a breath test. In our notice, we proposed to affirm. Defendant has timely

 3 responded. We have considered his arguments and, finding them unpersuasive,

 4 affirm.

 5        Defendant continues to argue that there was insufficient evidence to support the

 6 conclusion that he willfully refused to submit to breath testing. He argues that he

 7 consented to the test and there was evidence that was the case. However, he did not

 8 properly complete the test. The evidence established that he did not blow steadily into

 9 the machine. Instead, he stopped and started blowing several times. That resulted in

10 a failed test. We recognize that Defendant is now arguing that he was incapable of

11 steadily blowing into the machine because of his shortness of breath caused by sickle

12 cell anemia. We also recognize that the fact of his anemia is uncontested. However,

13 there is nothing in the record suggesting that he informed the officer of his problem.

14 Nor does it appear that he raised the fact of his anemia to the district court judge.

15 Thus, no evidence was presented below to explain why Defendant started blowing,

16 stopped blowing, and started blowing again several times when he had been instructed

17 to blow steadily into the machine until told to stop.

18        The district court had before it only the evidence of the police officer who

19 testified that he had given instructions on the use of the machine and the fact that there


                                               2
 1 was insufficient breath provided to complete the test. We recognize that Defendant

 2 had initially consented to the breath test. But, it was for the district court to weigh the

 3 evidence and determine from the evidence presented whether Defendant’s failure to

 4 supply an adequate breath sample was a willful refusal. We have previously held that

 5 it is. See State v. Vaughn, 2005-NMCA-076, ¶ 40, 137 N.M. 674, 114 P.3d 354. We

 6 conclude that the evidence was sufficient to support the finding that Defendant

 7 willfully refused to submit to a breath test.

 8        Defendant argues that Vaughn is distinguishable because in that case one

 9 sample was provided. The defendant simply did not provide a second one. We do not

10 see a material difference between that case and this one where Defendant did not

11 provide an adequate sample to test. Whether it was the first sample or the second does

12 not matter. Defendant did not provide an adequate sample and we have held that the

13 failure to provide an adequate sample is a willful refusal.

14        In Vaughn, the defendant testified to a hearing impairment that affected his

15 compliance with the second test. The district court expressly found the defendant not

16 credible. To the contrary, in this case, Defendant never testified that he had trouble

17 with shortness of breath and could not therefore comply with instructions. Defendant

18 asserts in his memorandum that there was uncontested evidence presented at trial of

19 his sickle cell anemia, which causes shortness of breath. [MIO 16] That assertion is


                                                3
 1 not supported by the record, which indicates that there was no evidence presented to

 2 the district court that Defendant suffered from sickle cell anemia which affected his

 3 ability to blow properly into the machine. [RP 84-85]            Thus, there was no

 4 uncontradicted evidence of the sickle cell anemia and there was no need for the district

 5 court to determine whether or not Defendant had a valid reason for not providing an

 6 adequate sample. The failure to provide a sample without excuse is a willful refusal

 7 of the test.

 8        Defendant also continues to argue that the evidence was insufficient to support

 9 a determination that he was driving while impaired by alcohol. As we pointed out in

10 our calendar notice, all the evidence relied on by Defendant to support his claim is

11 simply conflicting evidence that the district court may consider. Further, contrary

12 evidence supporting acquittal does not mean that the evidence was insufficient to

13 support a conviction. State v. Marquez, 2009-NMSC-055, ¶ 17, 147 N.M. 386, 223

14 P.3d 931. Here, the district court considered all the evidence presented, including that

15 of the arresting officer and Defendant himself, and concluded that Defendant was

16 driving while impaired by alcohol. We conclude that evidence was sufficient to

17 support the conviction.

18        For the reasons stated herein and in the calendar notice, we affirm.

19        IT IS SO ORDERED.


                                              4
1
2                              TIMOTHY L. GARCIA, Judge




3 WE CONCUR:



4
5 RODERICK T. KENNEDY, Judge



6
7 LINDA M. VANZI, Judge




                               5